IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

STEVEN KYLE CREWS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-4745

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 5, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Steven Kyle Crews, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

LEWIS, ROWE, and BILBREY, JJ., CONCUR.